DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,148,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application fully encompasses claims 1-7 of the Patent.  Also, claim 7 of the Patent anticipates claim 1 of the application.  Claim 7 of the patent recites all the features of claim 1 of the application with minor modifications.  
The patent uses the phrases “first base member” and “second base members” while the application uses “first fixing members” and “second fixing members”.  It is clear that these are referring to the same structure.  
The patent uses the language “at least three blow molds” while the application uses the language a plurality of blow molds”.  The claims thus have overlap for 3 or more molds.
Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 11,148,343 in view of Yokobayashi et al (8,944,806: figures 4-8 and column 7, line 65 to column 8, line 10. 
Claims 8-11 of the Patent (-343) disclose all claimed features except for the pressure receiving members fixed to the first fixing members (base members in the Patent -343 claims).
Yokobayashi et al disclose an injection blow molding apparatus having a plurality of blow molding cavities (210A) in mold (210) wherein pressure receiving members (220, 220) are positioned on both sides of the blow mold to absorb clamping pressure.
It would have been obvious to one of ordinary skill in the art to modify the claims of the Patent (-343) by using pressure receiving members outside of a mold as disclosed by Yokobayashi et al as such was a well-known manner of ensuring high clamping pressure without putting such pressure directly on the expensive blow mold members which have the details of the molding cavity and the ultimate shaped container.
Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,148,343 in view of Yokobayashi et al (8,944,806). 
Claims 1-7 of the Patent (-343) disclose all claimed features except for the use of pressure receiving members fixed to the first fixing members and the second fixing members.  The patent (-343) uses the phrases first base members and second base members.
Yokobayashi et al disclose an injection blow molding apparatus having a plurality of blow molding cavities (210A) in mold (210) wherein pressure receiving members (220, 220) are positioned on both sides of the blow mold to absorb clamping pressure.
It would have been obvious to one of ordinary skill in the art to modify the claims of the Patent (-343) by using pressure receiving members outside of a mold as disclosed by Yokobayashi et al as such was a well-known manner of ensuring high clamping pressure without putting pressure directly on the expensive blow mold members which have the details of the molding cavity and the ultimate shaped container.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/4/2022